Citation Nr: 0024150	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-09 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (original) evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from February 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant's PTSD has been manifested by 
occupational/social impairment with reduced reliability and 
productivity due to such symptoms as slow speech, flat 
affect, depressed mood and affect, and impairment of memory, 
concentration and judgment since the July 1998 effective date 
of the award of service connection for this disability.

2.  The evidence does not reflect that the appellant has an 
exceptional or unusual disability picture for his PTSD so as 
to require referral for extraschedular consideration by 
designated authority.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased or staged rating 
in excess of 50 percent for the appellant's PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9440 (1999).

2.  Application of the extraschedular provisions for the 
appellant's PTSD is not warranted in this case.  38 C.F.R. 
§ 3.321(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and he subsequently appeals the 
RO's initial assignment of a rating for that disability, in 
this case, the 50 percent rating assigned for his PTSD, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher rating.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  The Board is also satisfied 
that all relevant facts pertaining to this claim have been 
properly developed.  There is no indication of any additional 
pertinent records which have not been obtained.  Hence, no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

Given that the claim is well grounded, a merits-based review 
requires the Board to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law.  38 U.S.C.A. § 7104(d)(1).  
The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review by the U. S. Court of Appeals 
for Veterans Claims (the Court).  Simon v. Derwinski, 2 Vet. 
App. 621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  To accomplish this, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
as the Court has pointed out, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board must assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  Once the evidence is 
assembled, the Board is responsible for determining whether a 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  The percentage ratings are intended to 
represent average impairment in earning capacity resulting 
from disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As this claim arises from an appeal of the RO's assignment of 
the original disability rating of 50 percent for the 
appellant's PTSD, the Board will consider whether there is 
any basis to award "staged" ratings at any pertinent time, 
to include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (an appeal arising 
from the assignment of an initial or original disability 
rating upon the award of service connection may, consistent 
with the facts found, be higher or lower for segments of time 
under review, i.e., the original rating may be "staged.").  
Moreover, as the appellant has been advised by the statement 
of the case of the pertinent schedular criteria and all 
pertinent evidence considered, the Board finds that it may 
proceed to a disposition as it is not shown that the RO's 
failure to correctly identify the type of claim (appeal of 
"original" disability rating) resulted in any prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Effective November 7, 1996, all mental disorders are rated 
under the same criteria, the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9440, whether diagnosed 
as generalized anxiety disorder, PTSD, etc.  38 C.F.R. 
§ 4.130 (1999).  As this claim was filed in July 1998, only 
the revised rating criteria may be considered.  As amended, 
section 4.130 of 38 C.F.R. reads as follows for the 10-100 
percent ratings:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress; or, symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (1999).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1999).

Considering the factors as enumerated in the applicable 
rating criteria, the Board finds that the evidence does not 
reflect that a greater than 50 percent rating for PTSD is 
warranted for the "staged rating" period in question:  July 
1998 to the present.  The pertinent medical evidence consists 
only of the report of a VA psychiatric examination conducted 
in August 1998 and private outpatient treatment reports dated 
in May-November 1997.  There are other medical records in the 
file, but these records are not relevant to the Board's 
consideration of increased "staged" ratings for the 
appellant's PTSD.

The aforementioned private outpatient reports show that the 
appellant was seen in May 1997 for complaints of acute-onset 
anxiety/panic attacks as well as depression since recently 
losing job he had held at a local hospital for the past 23 
years.  He was diagnosed initially with an adjustment 
disorder with mixed emotions, but following further treatment 
through November 1997, the diagnosis was changed to 
dysthymia, late onset, secondary, noted as in "almost full 
remission" due to improvement on medications and his 
acceptance of a new management job at the UAB hospital when 
he was last seen on November 6, 1997.  Although the later-
dated reports did not provide a Global Assessment of 
Functioning (GAF) score with the dysthymia diagnosis, the 
earlier reports dated in May 1997 recorded GAF scores of 64 
(May 7th) and 75 (May 6th).  Because the Board may consider 
only those factors set forth by the rating criteria, Massey 
v. Brown, 7 Vet. App. 204, 208 (1994), these reports do not 
provide a basis to award an increased rating above 50 
percent.  As noted above, the schedular criteria for the next 
higher disability rating under Code 9440 (70 percent) require 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or, inability to establish and maintain effective 
relationships.  The higher rating of 100 percent) requires an 
even higher level of impaired function caused by the 
psychiatric disorder.  While these reports clearly showed 
that the appellant had some problems with depression and 
anxiety due to a recent job loss, the Board finds that the 
overall disability picture reflected by these reports does 
not correspond to higher levels of disability caused by his 
PTSD as measured by the schedular standards.  First of all, 
these reports did not specifically relate his complaints to 
his PTSD but rather to his job situation and related stress.  
It appears that he resolved these problems in a short period 
of time, however, when he found a new job at another 
hospital.  Secondly, none of the enumerated symptoms 
reflected by the higher schedular rating criteria were 
specifically reported and identified as causing impairment 
due to PTSD.  Accordingly, the Board finds no basis to award 
an increased rating for his PTSD based on these medical 
reports.

The only other pertinent medical evidence related to this 
claim, the report of the August 1998 VA psychiatric 
compensation examination, also does not support entitlement to 
a rating above 50 percent.  Based on the appellant's 
complaints and the findings reported on the mental status 
examination, the examiner concluded that he had PTSD, chronic, 
severe, with a GAF score of 50, representative of overall 
serious impairment in social and occupational functioning.  
The RO's award of service connection and the 50 percent rating 
was in large measure based on the results of this examination.  
Although the appellant reported many of the tell-tale symptoms 
of PTSD on this examination (chronic feelings of depression, 
sleep disturbance, loss of interest in "just about 
everything," frequent intrusive thoughts, social isolation, 
avoidance of crowds and war movies, and hypervigilience), the 
appellant reported a stable home and work life (married to the 
same woman for the past 27 years and still employed at the UAB 
hospital for the past 6 months) and no past treatment for 
PTSD, his level of psychiatric impairment on the mental status 
portion of the examination did not reflect an overall level of 
impairment to support entitlement to the higher ratings (70 
percent and 100 percent) pursuant to the enumerated rating 
criteria considered in light of the other relevant rating 
provisions germane to increased ratings for psychiatric 
disorders.  Massey v. Brown, 7 Vet. App. at 208.  
Specifically, the following was noted on the mental status 
examination:

This veteran was on time for his 
scheduled C&P examination.  He looked his 
stated age.  He was cooperative during 
the interview.  His thought processes and 
thought content appear to be [within 
normal limits].  He denies current 
delusions and hallucinations.  He denies 
current suicidal and homicidal thoughts 
and ideations.  He appears able to 
maintain minimal personal hygiene and 
other basic [activities of daily living].  
He was fully oriented.  Memory, judgment, 
and concentration are severely impaired.  
Speech is slow, affect is flat, mood is 
depressed.  Sleep impairment appears 
chronic in nature.  The veteran's 
inability to handle stressful situations 
to include employment conditions are 
evidenced by veteran's following 
comments, "Even when I'm in certain 
meetings and there's a crowd I have to 
get up and leave.  I don't explain why, 
but I can't sit in a crowded room, even 
at work."  Current symptoms along with 
veteran's combat experiences in Vietnam 
are consistent with the diagnosis of 
PTSD.  The diagnosis of PTSD conforms to 
both the DSM-III R, and the DSM-IV.  
Veteran's symptoms of PTSD appear to be 
frequent and severe in nature with no 
periods of remission during the past 12 
months.  Veteran is capable of managing 
his benefit payments.

While the medical findings reported on the August 1998 VA 
examination clearly support entitlement to the 50 percent 
rating based on reduced reliability and productivity due to 
such symptoms as impaired memory and concentration as well as 
disturbances of mood that cause him to avoid work situations 
involving crowded meetings, the Board does not find that the 
disability picture presented supports a higher rating 
pursuant to the schedular criteria.  In comparing the 
severity of the symptoms listed under the criteria for the 70 
percent rating, the Board does not find that he meets these 
criteria based on his clinical presentation on the August 
1998 VA examination.  He clearly is impaired due to his PTSD, 
but as with the analysis given above pertaining to the 1997 
private outpatient reports, this VA examination simply does 
not show that he has deficiencies in most areas of his work 
and family life caused by more severe psychiatric symptoms 
like suicidal ideation, obsessional rituals, illogical 
speech, near-continuous panic or depression affecting the 
ability to function independently, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a worklike setting), or inability to 
establish and maintain effective relationships.  The Board is 
aware of the fact that the enumerated symptoms listed under 
the 70 percent rating are disjunctive versus conjunctive, 
but, as stated above, one or more of these symptoms must 
produce a level of psychiatric impairment that causes 
deficiencies in most areas of the appellant's life.  Given 
his family situation and current employment, coupled with the 
results of the August 1998 mental status examination, which 
were clinically significant for the higher ratings only as to 
his "severely impaired" memory, judgment and concentration, 
the Board finds that entitlement to the 70 percent rating is 
not supported by the medical findings reported on the August 
1998 VA examination.  Moreover, while the GAF score reported 
on this examination is but one factor for consideration, the 
Board finds that this score, when read together with the 
other findings reported during this period, does not provide 
an independent basis to support entitlement to a rating above 
50 percent for the appellant's PTSD.

Entitlement to the 100 percent rating is also not warranted 
as it is fairly obvious from review of the findings on the 
August 1998 VA examination that the appellant does not have 
"total occupational and social impairment" caused by even 
more severe psychiatric symptoms (such as persistent 
delusions/hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, disorientation 
to time or place, etc.).
With these findings for consideration, read together with the 
medical findings reported by the above-cited 
treatment/examination reports, and the fact that the appellant 
has not required more serious clinical intervention for his 
symptoms, i.e., inpatient hospitalization, the Board concludes 
that the evidence weighs heavily against a finding that he is 
more seriously impaired by his PTSD to support entitlement to 
a rating above 50 percent for the time period in question.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned rating 
of 50 percent for his PTSD adequately reflect the level of 
impairment pursuant to the schedular criteria.

The appellant's contentions on appeal, personal statements, 
and pleadings, have been accorded due consideration; however, 
although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or clinically-documented severity of a disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are assigned by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity as determined by all the evidence of record, but in 
this case, the Board finds that the medical findings of 
record are more probative to the outcome of this claim as the 
specific, enumerated psychiatric symptoms required to support 
a higher rating for the appellant's PTSD must be clinically 
observed in a treatment and/or examination setting in the 
complete absence of any other competent lay evidence showing 
that he has such symptoms.

Finally, as a preponderance of the evidence has been found to 
be against entitlement to higher rating for his PTSD, the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  The RO considered 
this regulation but concluded that referral was not 
necessary.  See Statement of the Case under cover letter 
dated January 14, 1999.  The Board agrees.  In this regard, 
the Board finds that the assigned rating of 50 percent for 
the appellant's PTSD is not inadequate for rating purposes; 
higher ratings are authorized by the schedular criteria, but 
as noted above, the evidence does not support entitlement to 
those higher ratings.  Therefore, it does not appear that he 
has an "exceptional or unusual" disability to the extent 
that the schedular standards are inadequate to properly rate 
this disability.

The Board also finds no evidence of an exceptional disability 
picture as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has ever 
required inpatient care for his PTSD.  In addition, it is not 
shown that he has required other significant medical 
interventions.  Hence, it does not appear that he has an 
exceptional disability manifested by frequent 
hospitalizations.  There is also no evidence of any kind (lay 
or medical) showing "marked interference" in employment due 
to this disability; he is presently employed, and while he 
does have problems at work, particularly, if he is required 
to attend meetings, he nevertheless has a stable history of 
employment in the years after service.  Accordingly, the 
Board concludes that the RO was correct in its determination 
that referral under section 3.321(b)(1) for extraschedular 
consideration for this disability was not necessary.


ORDER

An increased or staged rating above the 50 percent level now 
assigned for the appellant's PTSD is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 

